          Case 1:01-cr-01195-MKV Document 23 Filed 08/04/21 Page 1 of 1


                                                                         USDC SDNY
UNITED STATES DISTRICT COURT                                             DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                            ELECTRONICALLY FILED
                                                                         DOC #:
 UNITED STATES OF AMERICA,                                               DATE FILED: 8/4/2021

                    -against-                                  1:01-cr-01195 (MKV)

 HAMED ULLAH,                                                         ORDER

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

        On motion by the Government [ECF No. 22], the specifications regarding Defendant’s

alleged violations of supervised release contained in the April 11, 2003 petition submitted to the

Court by the Probation Department are DISMISSED.

       In light of the dismissal, the August 4, 2021 hearing regarding the violations in this case

is cancelled.



SO ORDERED.


                                             _________________________________
                                             _ ______
                                             __    ___________
                                                   __       ______________
                                                            __          ____
                                                                           ______
                                                                           __  _ _
Date: August 4, 2021                                 MARY
                                                     MARY K  KAYAY VVYSKOCIL
                                                                     YSKOCIL
      New York, NY                                          States
                                                     United S tates District Judge
